FILED
CHARLOTTE, NC

DEC

IN THE UNITED STATES DISTRICT COURT i 2020

FOR THE WESTERN DISTRICT OF NORTH CAROLINA _ Us District COURT
STATESVILLE DIVISION WESTERN DISTRICT OF NC

DOCKET NO. 5:20-CR-00063

UNITED STATES OF AMERICA
CONSENT ORDER AND

v. JUDGMENT OF FORFEITURE

Nee eee ee

ROBERT NORRIS FOREHAND

WHEREAS, the defendant, ROBERT NORRIS FOREHAND, has entered into a plea
agreement (incorporated by reference herein) with the United States and has voluntarily pleaded
guilty pursuant to Fed. R. Crim. P. 11 to one or more criminal offenses under which forfeiture may
be ordered;

WHEREAS, the defendant and the United States stipulate and agree that the property
described below constitutes property derived from or traceable to proceeds of the defendant's
offense(s) herein; property involved in the offenses, or any property traceable to such property;
and/or property used in any manner to facilitate the commission of such offense(s); or substitute
property as defined by 21 U.S.C. § 853(p) and Fed. R. Crim. P. 32.2(e); and is therefore subject to
forfeiture pursuant to 18 U.S.C. § 2253, provided, however, that such forfeiture is subject to any
and all third party claims and interests, pending final adjudication herein; the defendant waives his
interest, if any, in the property and agrees to the forfeiture of such interest;

WHEREAS, the defendant herein waives the requirements of Fed. R. Crim. P. 32.2
regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture at
sentencing, and incorporation of the forfeiture in the judgment against defendant;

WHEREAS, pursuant to Fed, R. Crim. P. 32.2(b)(1) & (c)(2), the Court finds that there is
the requisite nexus between the property and the offense(s) to which the defendant has pleaded
guilty and that the defendant has a legal or possessory interest in the property,

WHEREAS, the defendant withdraws any claim previously submitted in response to an
administrative forfeiture or civil forfeiture proceeding concerning any of the property described
below. If the defendant has not previously submitted such a claim, the defendant hereby waives
all right to do so. If any administrative forfeiture or civil forfeiture proceeding concerning any of
the property described below has previously been stayed, the defendant hereby consents to a lifting

of the stay and consents to forfeiture;

Case 5:20-cr-00063-KDB-DCK Document 20 Filed 12/11/20 Page 1of 3

 
NOW, THEREFORE, IT IS HEREBY ORDERED THAT the following property is
forfeited to the United States:

¢ Constellation ATA hard disk drive, SN: ST9500530NS

The United States Marshal and/or other property custodian for the investigative agency is
authorized to take possession and maintain custody of the above-described tangible property.

If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C. § 853(n), and/or
other applicable law, the United States shall publish notice and provide direct written notice of this
forfeiture.

Any person, other than the defendant, asserting any legal interest in the property may,
within thirty days of the publication of notice or the receipt of notice, whichever is earlier, petition
the court for a hearing to adjudicate the validity of the alleged interest.

Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this Order of Forfeiture, the United
States Attorney's Office is authorized to conduct any discovery needed to identify, locate or

dispose of the property. including depositions, interrogatories, requests for production of
documents and to issue subpoenas, pursuant to Fed. R. Civ. P. 45.

[This section intentionally left blank.|

Case 5:20-cr-0O0063-KDB-DCK Document 20 Filed 12/11/20 Page 2 of 3
Following the Court's disposition of all timely petitions filed, a final order of forfeiture
shall be entered. as provided by Fed. R. Crim. P. 32.2(c)(2). If no third party files a timely petition,
this order shall become the final order and judgment of forfeiture, as provided by Fed. R. Crim. P.
32.2(c)(2), and the United States shall have clear title to the property and shall dispose of the
property according to law. Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A). the defendant consents that
this order shall be final as to defendant upon filing.

SO AGREED:

it F Clb
v BENJAMIN BAIN-CREED
Assistant United States Attorney

Ugh EP Whey

ROBERT NORRIS FOREHAND
Defendant

de ((A&

VAIN PARKE DAVIS
Attorney for Defendant

 

Signed: 72 “E27 ___, 2020

KENNETH D. BELL
United States District Judge

Western District of North Carolina

Case 5:20-cr-00063-KDB-DCK Document 20 Filed 12/11/20 Page 3 of 3

 
